Tilghman C. J.
What are his fees for executing a ca: sa:? It is a great hardship upon the sheriff to be liable for an escape, and yet to receive nothing.
*138M‘Kean. There does not appear to be any fee for executing a ca: sai hut I conceive that the fee bill is the only rule.-
Per. Curiam.
The act of assembly, in giving poundage -upon a ca: sa: confines it to cases where the money has been paid and received. It may be hard upon the sheriff, but we cannot give what the act refuses. Let the rule be made abso» lute.
Hule absolute.